DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019, 06/04/2019, 09/10/2019, 12/23/2019, 04/02/2020, 07/02/2020, 09/10/2020, 11/15/2020, 02/18/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because this abstract, directed to a cable manager, does not disclose the current invention, an accessory rod assembly, as described in Claim 1.  Correction is required such as making the abstract use similar terminology/limitations as described in Claim 1.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “An Accessory Rod Assembly In A Cable Manager”.
Claim Objections
Claims 1, 7, 8, 10, 11, 13-16, 18, 21 are objected to because of the following informalities:  
the opposed arcuate portions” in Claims 1, 21 should be “the two opposed arcuate portions.”
“the socket” in Claims 1, 21 should be “the forward-facing socket.”
“the fastener screw-in channel” in Claim 7 should be “the at least one fastener screw-in channel”
“the fastener screw-in channel” in Claim 8 should be “a fastener screw-in channel” as it was not mentioned before in Claim 1.
“the arcuate portions” in Claims 10, 14 should be “the two opposed arcuate portions”
“a length” in Claims 11,13, and 18 should be “the length” as it was defined before in Claim 1.
“the pair of clamp sections”  or “the clamp sections” in Claims 15,16 should be “the pair of arcuate clamp sections”
“the cross-sectional shape” in Claim 16 should be “the partially cylindrical, cross-sectional shape”
 Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 2-18 depends, and Claim 21, for which Claim 22 depends, teaches a limitation: “An accessory rod assembly for positioning cables and cable management accessories in a cable manager, a proximal end of the accessory rod is received within the socket of the base member such that the accessory rod extends forwardly from the base member; and wherein the first hook is arrangeable to grasp a side of one or more ledges of a separate structure, and wherein the threaded end of the rotatable knob is arrangeable to bear on an opposite side of the one or more ledges of the separate structure, thereby facilitating the one or more ledges being clamped between the first hook and the rotatable knob and facilitating securement of the base member to the separate structure” or “An accessory rod assembly for positioning cables and cable management accessories in a cable manager, a proximal end of the accessory rod is received within the socket of the base member such that the accessory rod extends forwardly from the base member; and wherein the threaded end of the rotatable knob is arrangeable to bear on a surface of the separate structure to facilitate clamping securement of the base member to the separate structure” that is not taught in the prior art areas searched for this action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.

Objections to the abstract, title, and Claims.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848